internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-115533-00 date date number release date index number legend corporation date shareholders plr-115533-00 dear this letter responds to a letter dated date and subsequent correspondence written on behalf of corporation requesting a ruling under sec_1362 of the internal_revenue_code that corporation’s s_corporation_election be effective as of date facts according to the information submitted corporation was incorporated on date corporation’s shareholders wanted corporation to elect to be an s_corporation under sec_1362 effective as of date however the form_2553 election by a small_business_corporation was not timely filed corporation requests a ruling that it will be recognized as an s_corporation as of date under sec_1362 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 governs the effective date of an s election if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusion plr-115533-00 based solely on the facts submitted and representations made we conclude that corporation has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly provided corporation makes an election to be an s_corporation by filing a completed form_2553 containing an effective date of date for the election with the appropriate service_center within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts describe above under any other provision of the code specifically no opinion is expressed concerning whether corporation is an s_corporation for federal tax purposes under a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours s mary beth collins assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
